Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-21 in the reply filed on May 19, 2022 is acknowledged.  Claims 22-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, with there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19, 2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Short (EP 1108590).
Re Amended Claim 1, Short – a fuel permeation barrier fuel tank – discloses a composite storage tank [10] comprising: a wall structure [Fig. 2] including at least three regions comprising: an inner region [30] comprising a first composite material [Paragraph 14 Lines 4-7]; an outer region [34] comprising a second composite material [Paragraph 16 Lines 1-4]; and at least one permeation barrier [32] positioned between the inner region and the outer region and supported by the inner region and the outer region [Fig. 2], the at least one permeation barrier configured to substantially inhibit permeation of a fluid to be stored in the composite storage tank [Paragraph 8 Lines 1-4].
Re Claim 2, Short discloses the at least one permeation barrier comprises a polymer film layer [Paragraph 15 Lines 1-5].
Re Claim 3, Short discloses at least one of the first composite material or the second composite material comprises carbon-fiber [Paragraph 17 Lines 1-11].
Re Claim 4, Short discloses the inner region comprises one or more layers of the first composite material [Fig. 2].
Re Claim 5, Short discloses the outer region comprises one or more layers of the second composite material [Fig. 2].
Re Claim 6, Short discloses the first composite material and the second composite material comprise the same material [Paragraphs 14 and 16].
Re Claim 16, Short discloses the inner region and the outer region are configured to control a thermal expansion of the permeation barrier [Paragraph 8 Lines 9-12].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Short as applied to amended Claim 1 above in view of Gorman (3,339,783).
Re Claim 7, Short does not expressly disclose one or more baffles secured to the inner region.  However, Gorman – a cryogenic container – discloses that the tank structure has baffles [Gorman, 17] secured to the inner region of the tank [Gorman, 16, Fig. 2].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses a baffle structure that can be attached to the tank inner region.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the inner region of the Short tank to have baffles attached to the inner region, before the effective filing date of the invention with predictable and obvious results, for better reinforcement of the inner region of the tank [Col. 2 Lines 3-6].
Re Claim 8, Short does not expressly disclose one or more stiffeners secured to the inner region.  However, Gorman discloses one or more stiffeners [Gorman, 20] secured to the inner region [Gorman, 16, Fig. 2].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses stiffeners that can be attached to the tank inner region.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the inner region of the Short tank to have stiffeners attached to the inner region, before the effective filing date of the invention with predictable and obvious results, for better reinforcement of the inner region of the tank [Col. 2 Lines 3-6].
Claims 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Short as applied to amended Claim 1 above in view of Aceves et al. (6,708,502) [Aceves].
Re Claim 9, Short does not expressly disclose at least one venting layer.  However, Aceves – a cryogenic pressure vessel – discloses the container has at least one venting layer [Aceves, 303].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses a venting layer for the storage tank.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the Short tank to have a venting layer, before the effective filing date of the invention with predictable and obvious results, in order to prevent vacuum loss within the tank [Aceves, Col. 2 Lines 2-9].
Re Amended Claim 11, Short in view of Aceves discloses the claimed invention according to Claim 9 above; further, the combination discloses a vacuum source [Aceves, 301] operatively coupled to the at least one venting layer configured to evacuate fluid present in the at least one venting layer [Aceves, Fig. 3].
Re Claim 12, Short in view of Aceves discloses the claimed invention according to amended Claim 11 above; further, the combination discloses the vacuum source comprises a vacuum generating device [Aceves, pump, Fig. 3].
Re Claim 13, Short in view of Aceves discloses the claimed invention according to amended Claim 11 above; further, the combination discloses the vacuum source comprises an environment around the composite storage tank [Aceves, Fig. 3].
Re Claim 14, Short does not expressly disclose at least two storage volumes inside the composite storage tank separated by a composite separation wall configured to maintain a first fluid in a first storage volume in isolation from at least a second fluid in at least a second storage volume.  However, Aceves discloses at least two storage volumes inside the composite storage tank separated by a composite separation wall [Aceves, 107, within containers 103 and 104] configured to maintain a first fluid in a first storage volume [Aceves, Col. 2 Lines 46-58] in isolation from at least a second fluid in at least a second storage volume[Aceves, Col. 5 Lines 30-38].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the ability to separate two fluids from each other within the same tank.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the storage area of the Short tank to have two volumes separated by a wall structure; before the effective filing date of the invention with predictable and obvious results, for maintaining vacuum insulation within the tank structure [Aceves, Col. 5 Lines 21-29].
Re Claim 15, Short in view of Aceves discloses the claimed invention according to amended Claim 14 above; further, the combination discloses the at least two storage volumes are configured as concentric storage tanks and the first storage volume is at least partially surrounded by at least the second storage volume [Aceves, Fig. 3].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Short in view of Pye et al. (7,024,868) [Pye] and further in view of Delbarre (2003/0198768).
Short discloses a composite storage tank [10] comprising: a wall structure [Fig. 2] including at least three regions comprising: an inner region [30] comprising a first composite material [Paragraph 14 Lines 4-7]; an outer region [34] comprising a second composite material [Paragraph 16 Lines 1-4]; and at least one permeation barrier [32] positioned between the inner region and the outer region and supported by the inner region and the outer region [Fig. 2], the at least one permeation barrier configured to substantially inhibit permeation of a fluid to be stored in the composite storage tank [Paragraph 8 Lines 1-4].
Short does not expressly disclose a vehicle with a frame attached to the composite tank; however, Pye – a transportation of petroleum gas – discloses a vehicle structure [Pye, 10] with a frame [Pye, 14] in order to carry a tank [Pye, 19].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses a vehicle and a frame structure to attach to a storage tank.  See MPEP 2143 (I)(A).  All of the claimed features are known within the prior art, and one of ordinary skill would be able to modify the tank structure of the Short tank to be attached to a vehicle and frame, before the effective filing date of the invention with predictable and obvious results, in order to make the tank transportable [Pye, Col. 1 Lines 12-17].
The Short and Pye combination does not expressly disclose a stem integrally formed into one or more of the inner region, the outer region, and the permeation barrier, wherein the stem extends to a port and the port provides a fluid pathway for filling and/or usage of the fluid in the vehicle operation.  However, Delbarre – a fuel tank with multilayer structure – discloses the tank has a stem structure [DelBarre, 16] formed into the outer region of the tank and the stem having a port [Delbarre, 14] for a fluid pathway [Delbarre, Fig. 1].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the tank structure to have a stem and a port for filling the tank.  See MPEP 2143 (I)(A).  All of the claimed features are known within the prior art, and one of ordinary skill would be able to modify the tank structure in the Short tank to have a stem extending from the outer region to have a port for filling the tank, before the effective filing date of the invention with predictable and obvious results, in order to have access to the tank for filling.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 10 and 18-21 are objected to as being dependent upon rejected base claims 9 and 17, respectively; but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re Claim 10, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose the at least one permeation barrier comprises at least two permeation barriers and the at least one venting layer is positioned between the at least two permeation barriers.
Re Claim 18, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose that a conduit connected to the stem at the port, wherein the conduit is configured to transport a fluid between the composite storage tank and another component of the vehicle in an obvious manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736